                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


ZACHARY WHITMORE,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1483

WESTERN REGIONAL JAIL, ET AL,;

                             Defendants.


                            MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendants’ motions to dismiss (ECF Nos. 21, 30, 36, 39, 41);

dismiss the Complaint in its entirety, with prejudice (ECF No. 3); and remove this mater from the

docket of the Court. Neither party has filed objections to the Magistrate Judge’s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendants’ motions to dismiss (ECF Nos. 21, 30, 36, 39,

41); DISMISSES the Complaint in its entirety, with prejudice (ECF No. 3); and REMOVES this

matter from the docket of the Court, consistent with the findings and recommendations. Although

the Magistrate Judge fully addressed Defendant Sergeant Franklin’s status in the findings and

recommendations, Defendant Franklin filed a Motion to Dismiss. ECF No. 48. The Court
DISMISSES Defendant Sergeant Franklin and, as a result, DENIES his Motion to Dismiss as

moot.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                           ENTER:        August 7, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -2-
